

EXHIBIT 10.2




ROBERT HALF INTERNATIONAL INC.


STOCK INCENTIVE PLAN


RESTRICTED SHARE AGREEMENT


This restricted share agreement (“Agreement”) is made and entered into as of
__________ (the “Grant Date”), between Robert Half International Inc., a
Delaware corporation (the “Company”), and __________ (“Participant”).
Capitalized terms not defined herein shall have the meanings assigned to them in
the Company’s Stock Incentive Plan (the “Plan”), a copy of which Participant
represents, warrants, and acknowledges having received and reviewed. Participant
also represents, warrants, and acknowledges having received and reviewed a copy
of the Plan prospectus and the documents incorporated therein by reference. The
Plan is incorporated by reference into this Agreement.


THE PARTIES AGREE AS FOLLOWS:


1. Shares. Pursuant to the Plan, the Company hereby issues to Participant, and
Participant hereby receives from the Company, an award consisting of
_____Restricted Shares on the terms and conditions set forth herein and in the
Plan (the “Restricted Share Award”).


2. Vesting. The Restricted Share Award shall vest as follows: _______________
__, unless otherwise provided by the Plan or Section 3 hereof. The Restricted
Shares are subject to Section 6(e) of the Plan to the extent they have not
vested and shall be held in escrow by the Company until they have vested. In
addition, any dividends paid in Shares with respect to unvested Restricted
Shares by reason of Section 6(d) of the Plan or any Shares to which the
Participant may be entitled by reason of application of Section 16 of the Plan
to unvested Restricted Shares shall, in each case, be subject to the same terms
and conditions as are applicable to unvested Restricted Shares under this
Agreement and the Plan.


3. Accelerated Vesting. Notwithstanding Section 2 hereof, the Restricted Share
Award shall vest upon the Participant’s Outside Director Retirement (other than
by reason of (a) removal by stockholders pursuant to Article III, Section 4 of
the By‑laws or (b) failure to receive the majority vote for election specified
in Article II, Section 6 of the By‑laws) or as provided from time to time by any
other agreement between Participant and the Company or as provided by Section
3(b)(xv), Section 14 or Section 15 of the Plan, and in such case, the vesting
date for any portion of the Restricted Share Award that vests under such
circumstances shall be the date such portion of the award vests.


4. Restriction on Issuance of Shares.


4.1 Legality of Issuance. The Company shall not be obligated to transfer or
issue any Restricted Shares pursuant to this Agreement if such transfer or
issuance, in the opinion of the Company and the Company’s counsel, would
constitute a violation by the
Outside Directors                     1

--------------------------------------------------------------------------------



Company of any provision of law, including without limitation the provisions of
the Securities Act.


4.2 Registration or Qualification of Securities. The Company may, but shall not
be required to, register or qualify the transfer or issuance of the Restricted
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the transfer
or issuance of the Restricted Shares pursuant hereto to comply with any law.


5. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.


6. Stock Certificate Restrictive Legends. Stock certificates (which may be in
electronic form) evidencing the Restricted Shares may bear such restrictive
legends as the Company and the Company’s counsel deem necessary or desirable or
appropriate under applicable law or pursuant to this Agreement.


7. Representations, Warranties, Covenants, and Acknowledgments of Optionee Upon
Exercise of Option. Participant hereby agrees that in the event the Company and
the Company’s counsel deem it necessary or advisable in the exercise of their
discretion, the transfer or issuance of the Restricted Shares may be conditioned
upon the person receiving Restricted Shares making certain representations,
warranties, and acknowledgments relating to compliance with applicable
securities laws or any other law.


8. Tax Advice. Participant represents, warrants, and acknowledges that the
Company has made no warranties or representations to Participant with respect to
the income tax consequences of the transactions contemplated by this Agreement,
and Participant is in no manner relying on the Company or the Company’s
representatives for an assessment of such tax consequences.


9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents. The parties agree that the exclusive jurisdiction and
venue of any action with respect to this Agreement shall be in the Superior
Court for the county in which the principal executive offices of the Company are
located, or the United States District Court for the district in which the
principal executive offices of the Company are located, and each of the parties
hereby submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of such action. The parties agree that service of process in any
such action may be effected by delivery of the summons and complaint in a manner
provided for delivery of notices set forth herein.


Outside Directors                     2

--------------------------------------------------------------------------------



10. Notices. All notices, communications and documents under this Agreement
shall be in writing. All notices, communications, and documents directed to the
Company and related to the Agreement, if not delivered by hand, shall be mailed
to the Company’s principal executive office, Attention: Secretary. The current
address of the Company’s principal executive office is:


Robert Half International Inc.
2884 Sand Hill Road
Suite 200
Menlo Park, CA 94025


Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Participant and related to
this Agreement, if not delivered by hand, shall be mailed to Participant’s last
known address as shown on the Company’s books or such other address as
Participant may specify by notice complying with this section. Notices,
communications, and documents not delivered by hand shall be mailed by
registered or certified mail, return receipt requested, postage prepaid. All
mailings and deliveries related to this Agreement shall be deemed received only
when actually received.


11. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.


12. Damages. Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages and attorneys’ fees,
resulting from Participant’s breach of this Agreement. If any party to this
Agreement seeks to enforce its rights under this Agreement by legal proceedings,
each party shall pay its own costs and expenses including, without limitation,
all attorneys’ fees.


13. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each such counterpart were upon a
single instrument, and all counterparts shall be deemed an original of this
Agreement.


14. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ROBERT HALF INTERNATIONAL INC.






By_________________________________


Outside Directors                     3

--------------------------------------------------------------------------------





Participant hereby acknowledges receipt of this Agreement and agrees to be bound
by all of the terms and conditions of this Agreement and the Plan.





By_________________________________
[Name of Participant/Director]
Outside Directors                     4